      Case 1:20-cv-06885-GHW Document 111 Filed 02/24/21 Page 1 of 2




 1   UNITED STATES DISTRICT COURT
                                                                 USDC SDNY
     SOUTHERN DISTRICT OF NEW YORK
 2                                                               DOCUMENT
                                                                 ELECTRONICALLY FILED
 3                                                               DOC #:
                                                                 DATE FILED: 2/24/2021
 4   CITY OF SYRACUSE, NY, CITY OF SAN
 5   JOSE, CA, CITY OF CHICAGO, IL, CITY OF              MEMORANDUM ENDORSED
     COLUMBIA, SC, EVERYTOWN FOR GUN,
     SAFETY ACTION FUND and EVERYTOWN                     CIVIL ACTION
 6
     FOR GUN SAFETY SUPPORT FUND,                         DOCKET NO.: 1:20-cv-06885-GHW
 7
                             Plaintiffs,
 8
               vs.
 9
     BUREAU OF ALCOHOL, TOBACCO
10   FIREARMS AND EXPLOSIVES, REGINA
     LOMBARDO, in her official capacity as Acting
11   Director of the Bureau of Alcohol, Tobacco,
     Firearms, and Explosives, UNITED STATES
12
     DEPARTMENT OF JUSTICE, and WILLIAM
13   BARR, in his official capacity as ATTORNEY
     GENERAL, U.S. Department of Justice,
14
                             Defendants.
15

16                     REQUEST FOR LEAVE TO WITHDRAW APPEARANCE
17
               Pursuant to Local Civil Rule 1.4, Matthew A. Goldstein, undersigned counsel for Amicus
18
     Curiae the Second Amendment Foundation, Inc. (“SAF”), requests leave to withdraw as counsel
19
     for SAF in this action. Mr. Goldstein will soon be changing law firms and is unable to continue
20
     representing SAF as Amicus Curiae in this action once at the new law firm. SAF consents to this
21
     withdrawal.
22
               This action is pending the parties’ cross-motions for summary judgment. SAF is not a
23
     party to this action. It is an Amicus Curiae and the Court accepted SAF’s Amicus Curiae brief for
24
     filing on February 3, 2021. SAF will remain represented in this action by attorney David T.
25
     Hardy, who has previously appeared in this action and his contact information is set forth below.
26
     Considering the above, counsel does not expect that withdrawal will cause any disruption in this
27
     action.
28
        Case 1:20-cv-06885-GHW Document 111 Filed 02/24/21 Page 2 of 2




 1            Withdrawing counsel is not retaining or charging a lien in this action.
 2            A supporting affidavit of counsel accompanies this request.
 3
      DATED: February 23, 2021
 4

 5                                                       FARHANG & MEDCOFF PLLC

 6
                                                         By: /s/Matthew A. Goldstein
 7                                                       Matthew A. Goldstein (admitted Pro Hac Vice)
                                                         FARHANG & MEDCOFF PLLC
 8
                                                         4801 E. Broadway Boulevard, Suite 311
 9                                                       Tucson, AZ 85711
                                                         Tel: 520.214.2000 / Fax: 520.214.2001
10                                                       mgoldstein@farhangmedcoff.com

11                                                       David T. Hardy (admitted Pro Hac Vice)
                                                         8987 E. Tanque Verde No. 265
12
                                                         Tucson, AZ 85749
13                                                       Tel: (520) 749-0241
                                                         dthardy@mindspring.com
14
                                                         Attorneys for Amicus Curiae
15

16

17

18

19

20   Matthew A. Goldstein is granted leave to withdraw as counsel for the Second Amendment Foundation, Inc.
     The Clerk of Court is instructed to terminate Mr. Goldstein from the list of active counsel in this case. The
21   Clerk of Court is further directed to terminate the motion pending at Dkt. No. 110.
22   SO ORDERED.

23   Dated: February 24, 2021                       _____________________________________
                                                           GREGORY H. WOODS
24                                                        United States District Judge
25

26

27

28

                                                      -2-
